Citation Nr: 1133305	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1993, from December 1995 to August 1996, and from March 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 Decision Review Officer decision of the Detroit, Michigan regional office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for headaches and sinusitis.  A noncompensable disability rating was assigned for each of these disabilities.

In August 2010 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.

In February 2011, this matter was remanded to the RO for additional development.  

In a July 2011 rating decision, a 30 percent rating was assigned to the migraine headaches from September 5, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  For the entire appeal period, the service-connected migraine headaches are characterized by prostrating attacks occurring on an average once a month over the last several months and there is no competent evidence of very frequent and prolonged prostrating attacks productive of severe economic inadaptability. 

2.  For the entire appeal period, the service-connected sinusitis is principally manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by tenderness, pressure, pain, and purulent discharge; there is no evidence of three or more incapacitating episodes per year requiring prolonged antibiotic treatment, more than six non-incapacitating episodes per year, osteomyelitis, near constant sinusitis, or repeated surgeries.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 30 percent for migraine headaches are not met for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

2.  The criteria for an initial 10 percent disability evaluation for sinusitis, but not more, are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6510 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in September 2008.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The September 2008 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The September 2008 pre-rating letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to support the claim with appropriate evidence.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Even so, the September 2008 and March 2011 letters also provided the Veteran with notice of the laws regarding disability ratings and effective dates.  The claims were readjudicated in July 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Veteran has not been prejudiced.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records from Detroit and Ann Arbor dated from April 2003 to July 2011 were obtained.  There is no identified relevant evidence that has not been accounted for.  

The Board remanded the case in February 2011 to have the Veteran afforded a VA medical examination, which was performed in March 2011.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

Under Diagnostic Code 6510, chronic pansinusitis, a 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent evaluation is warranted for sinusitis with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable evaluation is assigned for sinusitis that is detected by X-ray only.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2010). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."

To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III.  Analysis

Entitlement to an initial disability evaluation in excess of 30 percent for migraine headaches.

In applying the law to the existing facts, the Board finds the preponderance of the evidence is against the 30 percent rating for migraine headaches under Diagnostic Code 8100.

In this case, the Board finds that the VA compensation examinations, VA treatment records, and the Veteran's testimony establishes that the Veteran service-connected migraine headaches more closely approximate characteristic prostrating attacks occurring on an average once a month over a period of several months.     

The January 2008 VA examination report indicates that the Veteran reported having headaches from once a week to three to four times a week.  She reported having no major incapacitating episodes.  VA treatment records dated in 2008 indicate that the Veteran reported having chronic headaches once every two to three days to once a week.  See the October 2008 VA treatment records.  She reported having a bad headache once or twice a month.  In September 2008, she reported having a severe headache.

VA treatment records indicate that in August 2009, the Veteran sought treatment for a severe headache.  

VA treatment records show that in March 2010, the Veteran reported having a headache every two to three weeks.  She stated that she was doing better on medications. However, in September 2010, the Veteran reported having eight to ten headaches a month.  She reported stopping her migraine medications.  VA treatment records dated in December 2010 indicate that the Veteran went to the emergency room for treatment of a migraine headache.  The assessment was headache versus over-medication headache.  

At the hearing before the Board in August 2010, the Veteran testified that she had frequent "baby headaches" and she had migraine headaches every ten to fourteen days.  She stated that when she had her migraines, she had to lie down, she was incapacitated for a half of a day to a day, and she avoided everything including driving and shopping.  See also the Veteran's diary of migraine headaches from 2007 to 2010.  

VA treatment records dated from January 2011 to July 2011 indicate that the Veteran reported having headaches every two weeks and the headaches lasted from two to three days.  A March 2011 VA examination report notes that the Veteran reported having headaches every ten to fourteen days or two to three times a month.  She stated that most of the attacks were prostrating and they lasted one to two days.  

The Board finds that the service-connected migraine headaches more closely approximate characteristic prostrating attacks which occur on the average of once a month over the last several months.  This evidence establishes that once or twice a month, the Veteran has prostrating headaches which cause the Veteran to lie down and stop all activities.

A rating in excess of 30 percent is not warranted for the migraine headaches.  A 50 percent evaluation under Diagnostic Code 8100 requires very frequent completely prostrating attacks, productive of severe economic inadaptability.  These requirements are not met in this case because there is no evidence that the Veteran has very frequent prostrating attacks.  The evidence shows that she has frequent chronic headaches but there is no evidence that these chronic headaches are completely prostrating.  The evidence shows that she has prostrating migraines once or twice a month.  The Board finds that once or twice a month cannot be considered to be very frequent.  

Also, there is no evidence that the service-connected migraine headaches cause severe impairment in employment.  The record shows that the Veteran has continued to be employed during the pendency of the appeal.  The currently assigned 30 percent disability evaluation is an acknowledgment on the part of VA that some interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1.  However, there is no evidence of severe economic impairment caused by the headaches.    

Accordingly, an evaluation in excess of 30 percent for the migraine headaches is not warranted.

The Board finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that a 30 percent evaluation is warranted for the service-connected migraine headaches for the entire period of the appeal.  It appears from the medical evidence that the disability has remained essentially constant over the entire period.  Accordingly, a staged rating under Fenderson is not warranted.

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected migraine headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the frequency of the migraine headaches, the severity of the attacks and whether the attacks are prostrating and/or cause economic impairment.  

In this case, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds no basis for referring the case for an extraschedular evaluation.  

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability evaluation in excess of 30 percent for the service-connected migraine headaches.  The claim for an initial increased rating is denied.  

Entitlement to an initial compensable disability evaluation for sinusitis. 

In applying the law to the existing facts, the Board finds that a 10 percent disability evaluation is warranted for the sinusitis for the entire period of the appeal under Diagnostic Code 6510.  

The Board finds that the service-connected sinusitis more closely approximates the criteria for a 10 percent rating which is three to six non-incapacitating episodes per year of sinusitis and one to two incapacitating episodes a year requiring antibiotic treatment.  

The medical evidence of record shows that for this time period, the service-connected sinusitis is manifested by chronic symptoms of sinus pressure, congestion, drainage, and stuffy nose.  See the January 2008 VA examination report.  Upon VA examination in March 2011, the Veteran reported having sinus pain.  

VA treatment records show that sinusitis was diagnosed and antibiotics were prescribed in March 2005, November 2006, January 2011, and July 2011.  VA treatment records show that sinusitis was diagnosed but no antibiotics were prescribed in January 2005, December 2005, April 2006, June 2010, December 2010, and February 2011.  VA treatment records indicate that the Veteran had symptoms of sinus drainage, sinus pressure, pressure in the head, post nasal symptoms, and nasal congestion.  See the VA treatment records dated in March 2005, February 2006, May 2008, January 2009, August 2010, and March 2011.   

The Board finds that the medical evidence of record shows that the service-connected sinusitis more closely approximates one to two incapacitating episodes of sinusitis a year or three to six nonincapacitating episodes of sinusitis a year.  Thus, a 10 percent rating is warranted under Diagnostic Code 6513 for the service-connected sinusitis for the entire appeal period.  The appeal is granted to that extent.  

The medical evidence of record does not document three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six incapacitating episodes per year.    

There is no medical evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  The treatment records do not document that antibiotics were prescribed for sinusitis more than two times a year.  The Board finds that the preponderance of the evidence shows that the sinusitis more closely approximates no more than six non-incapacitating episodes per year of sinusitis.  Upon examination in March 2011, the Veteran reported having 4 incapacitating episodes of sinusitis a year.  However, the VA treatment records do not support this assertion or show 4 episodes of physician-prescribed bed rest in one year.  The VA treatment records do not show more than six non-incapacitating episodes of sinusitis during 12 months.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Code 6510 is not present.    

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected sinusitis for the entire appeal period.  The medical evidence shows that the disability has remained essentially constant over the entire period with findings of one to two incapacitating episodes of sinusitis a year or three to six nonincapacitating episodes of sinusitis a year.  Accordingly, a staged rating under Fenderson is not warranted.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected sinusitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the frequency of the episodes and whether the episodes are incapacitating or non-incapacitating.  

In this case, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds no basis for referring the case for an extraschedular evaluation.  


ORDER

An initial disability evaluation in excess of 30 percent for migraine headaches is denied.  

The Board having determined that sinusitis warrants a 10 percent initial rating, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


